Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 27 August 2021.  Claim(s) 1-3, 10, 12-13, 16-19 have been amended.  Claims 1-20 are pending and have been considered below.

Allowable Subject Matter
Claim(s) 8 and 17 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim(s) 1, 3-4, 9-10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2012/0082401 A1) in view of Yao (US 2016/0110046 A1) and further in view of Yi et al. (US 2015/0012537 A1).

Claim 1. Berger discloses a method comprising: 
generating, by a computing device, … respective different days in chronological order to be displayed in a day view of a graphical user interface (GUI), … comprising first curated assets representing a respective single day or an aggregation of consecutive days, the first curated assets being selected from a media library comprising a plurality of assets, a photo story is represented by a preview image (P. 0118, Fig. 7a-b, 8), a photo story interface is displayed with a day timeline such that when a day of the selected month and year is selected, photo stories, represented by preview images, and pictures are displayed for the selected day (P. 0130, 0131, Fig. 9C) While the photo stories for the selected day displayed in photo story region 911 may be equivalent to the claimed first card, Berger does not disclose that the photo story ; Paragraph 0003 of Applicant’s specification discloses, a computing device may generate a day view, month views, and year view that show cards specific to each view, the cards including images, videos, and/or other assets from a media library that reflect a corresponding time frame of the card on which the assets are displayed; 
generating, by the computing device, … respective different months in chronological order to be displayed in a month view of the GUI, … comprising second curated assets representing and selected from [preview images] … in a corresponding month, a photo story interface is displayed with a month timeline such that when a month of the selected year is selected, photo stories, represented by preview images, and pictures are displayed for the selected month (P. 0130, 0131, Fig. 9B); 
generating, by the computing device, … respective different years in chronological order to be displayed in a year view of the GUI, … comprising one or more second curated assets representing and selected … from one of the [preview images] that represents a month in a corresponding year …, a photo story interface is displayed with a year timeline such that when a year of the selected year is selected, photo ; 
presenting, by the computing device, the GUI showing the year view … corresponding to a particular year on a display of the computing device, a photo story interface is displayed with a year timeline such that when a year of the selected year is selected, photo stories, represented by preview images, and pictures are displayed for the selected year (P. 0130, 0131, Fig. 9A).

Berger does not disclose first cards; second cards; third cards, as disclosed in the claims.  Paragraph 0003 of Applicant’s specification discloses, a computing device may generate a day view, month views, and year view that show cards specific to each view, the cards including images, videos, and/or other assets from a media library that reflect a corresponding time frame of the card on which the assets are displayed.  In the same field of invention, Yao discloses displaying a timeline (depicting a year) of photos or photo albums specified for a certain time zoom granularity (week, month, year), the time line including multiple data objects (image albums) on the timeline (In Fig. 3A, data objects depicting images of photos taking through the year are displayed without respect to any other time unit, representing photos taken in the selected year); transitioning to a different zoom classification level (month) in which the displayed objects are organized and segmented into various .  Therefore, considering the teachings of Berger and Yao, it would have been obvious to one having ordinary skill in the art before the combine first cards; second cards; third cards with the teachings of Berger.  One would have been motivated to combine first cards; second cards; third cards with the teachings of Berger in order to more efficiently manage media items organized according to time levels on a timeline to reduce time and effort for the user (Yao: P. 0001, 0010).

Berger does not disclose … curated assets representing and selected based on a number of curated assets available from a respective single day or an aggregation of consecutive days; each second card comprising second curated assets representing and selected based on a number of first curated assets available from one or more of the first cards in a corresponding month;  each third card comprising one or more second curated assets representing and selected based on a number of second curated assets available from one of the second cards that represents a month in a corresponding year, as disclosed in the claims.  However, Yao discloses in Fig. 3A, data objects depicting images of photos taking through the year are displayed without respect to any other time unit, representing photos taken in the selected year; transitioning to a different zoom classification level (month) in which the displayed objects are organized and segmented into various months shown as photo albums containing content having month (February and March) timestamps, including thumbnails or preview images associated with the content of the data object or album (In Fig. 3B, each data object displays a plurality of representative thumb images of photos taken within a month of .  Therefore, considering the teachings of Berger and Yao, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine … curated assets representing and selected based on a number of curated assets available from a respective single day or an aggregation of consecutive days; each second card comprising second curated assets representing and selected based on a number of first curated assets available from one or more of the first cards in a corresponding month;  each third card representing and selected based on a number of second curated assets available from one of the second cards that represents a month in a corresponding year with the teachings of Berger and Yao.  One would have been motivated to combine … curated assets representing and selected based on a number of curated assets available from a respective single day or an aggregation of consecutive days; each second card comprising second curated assets representing and selected based on a number of first curated assets available from one or more of the first cards in a corresponding month;  each third card comprising one or more second curated assets representing and selected based on a number of second curated assets available from one of the second cards that represents a month in a corresponding year with the teachings of Berger and Yao in order to more efficiently manage media items organized according to time levels on a timeline to reduce time and effort for the user (Yao: P. 0001, 0010).

Berger does not disclose [for the selected third card] the represented month in the corresponding year being nearest to a current month, as disclosed in the claims.  However, in the same field of invention, Yi discloses executing an application on a device (P. 0025) executing an integrated search application to extract tag information of contents executed in the application (P. 0026) wherein the content may be photographs or videos (P. 0043) the content is classified according to the time the contents was executed, including day, week, month and year (P. 0050) scrolling the content wherein the content is displayed on the basis of a time unit such as "one month" and "one year" .  Therefore, considering the teachings of Berger, Yao and Yi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine [for the selected third card] the represented month in the corresponding year being nearest to a current month with the teachings of Berger and Yao.  One would have been motivated to combine [for the selected third card] the represented month in the corresponding year being nearest to a current month with the teachings of Berger and Yao in order to provide a time saving method to identify more relevant photos and/or videos for the photo stories for the user without the user having to manually specify the relevant media.
	
Berger does not disclose presenting, by the computing device, the GUI showing the year view of a particular third card corresponding to a particular year on a display of the computing device, as disclosed in the claims.  However, in the same field of invention, Yao discloses the data granularity can be specified by user such .  Therefore, considering the teachings of Berger, Yao and Yi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine presenting, by the computing device, the GUI showing the year view of a particular third card corresponding to a particular year on a display of the computing device with the teachings of Berger, Yao and Yi.  One would have been motivated to combine presenting, by the computing device, the GUI showing the year view of a particular third card corresponding to a particular year on a display of the computing device with the teachings of Berger, Yao and Yi in order to more efficiently manage media items organized according to time levels on a timeline to reduce time and effort for the user (Yao: P. 0001, 0010).

Berger does not disclose receiving, by the computing device, a first user input selecting a particular second curated asset presented on the particular third card, as disclosed in the claims.  However, in the same field of invention, Yao discloses data granularity can be specified by user such as selection of either a single photo or an album, or even a collection of data from a certain week, month, or year (P. 0011).  Therefore, considering the teachings of Berger, Yao and Yi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving, by with the teachings of Berger, Yao and Yi.  One would have been motivated to combine receiving, by the computing device, a first user input selecting a particular second curated asset presented on the particular third card with the teachings of Berger, Yao and Yi in order to more efficiently manage media items organized according to time levels on a timeline to reduce time and effort for the user (Yao: P. 0001, 0010).

Berger does not disclose in response to the first user input selecting the particular second curated asset, presenting, by the computing device, a transition from the year view to the month view that maintains a focus on the particular second curated asset, wherein maintaining the focus on the particular second curated asset comprises displaying the particular second curated asset on a particular second card shown after the transition; and in response to the transition, presenting, by the computing device, the GUI showing the month view of the particular second card that displays the particular second curated asset, the particular second card corresponding to a particular month of the particular year, the -2-Application No. 16/560,104particular month corresponding to a date associated with the particular second curated asset, as disclosed in the claims.  However, Yao discloses data granularity can be specified by a user such as selection of either a single photo or an album, or even a collection of data from a certain week, month, or year (P. 0011) Beginning with Fig. 3C, single data items are displayed for each of years 2012 and 2013, wherein a single representative thumbnail image is displayed for each month of each data item .  Therefore, considering the teachings of Berger, Yao and Yi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine in response to the first user input selecting the particular second curated asset, presenting, by the computing device, a transition from the year view to the month view that maintains a focus on the particular second curated asset, wherein maintaining the focus on the particular second curated asset comprises displaying the particular second curated asset on a particular second card shown after the transition; and in response to the transition, presenting, by the computing device, the GUI showing the month view of the particular second card that displays the particular second curated asset, the particular second card corresponding to a particular month of the particular year, with the teachings of Berger, Yao and Yi.  One would have been motivated to combine in response to the first user input selecting the particular second curated asset, presenting, by the computing device, a transition from the year view to the month view that maintains a focus on the particular second curated asset, wherein maintaining the focus on the particular second curated asset comprises displaying the particular second curated asset on a particular second card shown after the transition; and in response to the transition, presenting, by the computing device, the GUI showing the month view of the particular second card that displays the particular second curated asset, the particular second card corresponding to a particular month of the particular year, the -2-Application No. 16/560,104particular month corresponding to a date associated with the particular second curated asset with the teachings of Berger, Yao and Yi in order to more efficiently manage media items organized according to time levels on a timeline to reduce time and effort for the user (Yao: P. 0001, 0010).

Claim 3. Berger, Yao and Yi disclose the method as recited in claim 2, and Yao further discloses each of the zoom classification levels displayed in Figures 3A-C are displayed exclusive of each other.  Therefore, considering the teachings of Berger, Yao and Yi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the year view is presented exclusive of the month view and the day view, wherein the month view is presented exclusive of the year view and the day view, and wherein the day view is presented exclusive of the year view and the month view with the teachings of Berger, Yao and Yi.  One would have been motivated to combine wherein the year view is presented exclusive of the month view and the day view, wherein the month view is presented exclusive of the year view and the day view, and wherein the day view is presented exclusive of the year view and the month view with the teachings of Berger, Yao and Yi in order to more efficiently manage media items organized according to time levels on a timeline to reduce time and effort for the user (Yao: P. 0001, 0010).

Claim 4. Berger, Yao and Yi disclose the method as recited in claim 1, and Berger further discloses the GUI further comprises: a ribbon element, positioned along a top or a bottom of the GUI, comprising a plurality of selectable links, each link being associated with a different type of card, and wherein the first user input selecting the particular second curated asset presented on the particular third card comprises receiving input selecting a particular link of the plurality of selectable links with the particular second curated asset being the focus of the GUIGUI, a timeline is displayed at the top of a page comprising links related to years in which photos are taken, selecting a year in the timeline displays photos captured during the selected year (P. 0131, Figure 9a) Paragraph 0044 of Applicant’s specification discloses, “[e]ach of the labels may be associated with a different type of card or view, so that when a particular label is selected, the view will change to display the associated card or view. For example, when Day label 216 is selected, the current view will transition to a day view, described in more .

Claim 9. Berger, Yao and Yi disclose the method as recited in claim 1, and Berger further discloses each second curated asset displayed in the particular third card is selected based on: curation scores of second curated assets for second cards that represent months in the particular year represented by the particular third card; and a similarity between a current date and a timestamp of the second curated assets for the second cards that represent the months in the particular year, the metadata including the date of a photo (P.s 0053, 0055), the date of a story includes the month in which photos were taken (P. 0058), a date range includes month and year (P. 0130), displaying a new timeline having a relatively higher level of precision with icons representing months within the selected year, displaying icons that represent months within which photos have been captured (P. 0131, Fig. 9b).

Claim(s) 10 is/are directed to a system (comprising: one or more processors; and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the one or more processors to perform operations) similar to the method claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim 18. Berger, Yao and Yi disclose the system as recited in claim 10, and Berger in view of Yao further discloses the current card is a particular third card displaying one or more particular second curated assets, wherein the one or more particular second curated assets displayed in the particular third card is selected based on: curation scores of second curated assets for second cards that represent months in a year represented by the particular third card; and a similarity between a current date and a timestamp of the second curated assets for the second cards that represent the months in the year represented by the particular third card, and wherein the operations further comprise: receiving input selecting a certain second curated asset displayed to the particular third card; and in response to receiving the input, displaying a particular second card that comprises the certain second curated asset in the GUI, a user selects a year in the timeline and a new timeline of months is displayed along with photos captured within a selected month; a link is displayed above the timeline of months for the year of the months displayed, the third card being the year and the second card(s) being the months (P. 0131, Fig. 9b).

Berger does not disclose receiving input selecting a certain second curated asset displayed to the particular third card; and in response to receiving the input, displaying a particular second card that comprises the certain second curated asset in the GUI, as disclosed in the claims.  However, Berger discloses selecting a person from among a list of filtering options and displaying all photo  that comprises the certain second curated asset in the GUI; Berger accomplishes this by selecting a separate filtering option for the curated asset, but not the curated asset directly, and Yao discloses data granularity can be specified by user such as selection of either a single photo or an album, or even a collection of data from a certain week, month, or year (P. 0011).  Therefore, considering the teachings of Berger, Yao and Yi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving input selecting a certain second curated asset displayed to the particular third card; and in response to receiving the input, displaying a particular second card that comprises the certain second curated asset in the GUI with the teachings of Berger, Yao and Yi.  One would have been motivated to combine receiving input selecting a certain second curated asset displayed to the particular third card; and in response to receiving the input, displaying a particular second card that comprises the certain second curated asset in the GUI with the teachings of Berger, Yao and Yi in order to allow a user to have a more intuitive method of selecting only stories containing the selected photo.

.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2012/0082401 A1) in view of Yao (US 2016/0110046 A1) and Yi et al. (US 2015/0012537 A1) and further in view of Craner (US 2008/0163059 A1).

Claim 2. Berger, Yao and Yi disclose the method as recited in claim 1, and Berger further discloses the plurality of assets of the media library are selected from a group consisting of: still images, videos, animated images, composite presentations, and panoramic images, the subject story can comprise video (P. 0114), displaying photos for each of a selected year, month and day (P. 0131) and Yao discloses a preview image may comprise an animated still in the case of video content (P. 0016).  Therefore, considering the teachings of Berger, Yao and Yi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the method further comprising: playing an animated image in a loop in response to the animated image being displayed in the GUI with the teachings of Berger, Yao and Yi.  One would have been motivated to combine the method further comprising: playing an animated image in a loop in response to the animated image being displayed in the GUI with the teachings of Berger, Yao and Yi in order to more efficiently manage media 

Berger, Yao and Yi do not disclose the method further comprising: playing a video in a loop in response to the video being displayed in the GUI, as disclosed in the claims.  However, in the same field of invention, Craner discloses providing custom video mosaic pages referred to as video rich navigation (VRN) (P. 0031) extracted segments of continuous or looping video may be overlaid on one or more cells of a VRN page (P. 0054) as thumbnail cells (P. 0074).  Therefore, considering the teachings of Berger, Yao, Yi and Craner, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the method further comprising: playing a video in a loop in response to the video being displayed in the GUI with the teachings of Berger, Yao and Yi.  One would have been motivated to combine the method further comprising: playing a video in a loop in response to the video being displayed in the GUI with the teachings of Berger, Yao and Yi in order to provide a more customized video presentation based on user behavior and preferences (Craner: P. 0006).

Claim(s) 5-6, 11, 14-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2012/0082401 A1) in view of Yao (US 2016/0110046 A1) and Yi et al. (US 2015/0012537 A1) and further in view of Wong et al. (US 2006/0224993 A1).

Claim 5. Berger, Yao and Yi disclose the method as recited in claim 1, but do not disclose filtering the plurality of assets of the media library to produce the first curated assets, the filtering comprising removing duplicate assets, assets of poor quality, and assets having a utility purpose, as disclosed in the claims.  However, Berger further discloses, automatically analyzing the degrees of relevance of photos by considering social data, product use data, facial recognition, image edit history, and favorite marking by the user, for example, editing provides a favor indication while using the photo in a greeting card or stationary indicates the photo is of good quality, all of these criteria considered to reduce the number of redundant photos to assure a photo story is concise, elegant and aesthetically appealing (P. 0111) While these criteria do not explicitly disclose a utility purpose, it is clear that some photos are considered more aesthetically appealing than others as would be the case between scene (beach) photos for pleasure and photos of a beach sign for identifying a location.  In the same field of invention, Wong discloses criteria used to select a representative image from a cluster of images may include an image from images that contain faces, are close to a median color histogram or are not illegible (i.e. blurry and/or dark), etc (P. 0030).  Therefore, considering the teachings of Berger, Yao, Yi and Wong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine filtering the plurality of assets of the with the teachings of Berger, Yao and Yi.  One would have been motivated to combine filtering the plurality of assets of the media library to produce the first curated assets, the filtering comprising removing duplicate assets, assets of poor quality, and assets having a utility purpose with the teachings of Berger, Yao and Yi in order to more efficiently manage media items organized according to time levels on a timeline (Wong: P. 0002) to reduce time and effort for the user (Wong: P. 0011) by providing a comprehensive set of criteria for evaluating the relevance and quality of media.

Claim 6. Berger, Yao and Yi disclose the disclose the method as recited in claim 1, but do not disclose determining curation scores for the first curated assets, wherein a curation score for a particular asset is based on a global aesthetic, a number of shares for the particular asset, a number of views for the particular asset, a number of persons identified in the particular asset, a size of a grouping of assets that includes the particular asset, and an imputed meaning for the particular asset, as disclosed in the claims.  However, Berger further discloses, automatically analyzing the degrees of relevance of photos by considering social data, product use data, facial recognition, image edit history, and favorite marking by the user, for example, editing provides a favor indication while using the photo in a greeting card or stationary indicates the photo is of good quality, all of these criteria considered to reduce the number of redundant photos to assure a photo story is concise, elegant and aesthetically .  In the same field of invention, Wong discloses criteria used to select a representative image from a cluster of images may include an image from images that contain faces, are close to a median color histogram or are not illegible (i.e. blurry and/or dark), etc (P. 0030).  Therefore, considering the teachings of Berger, Yao, Yi and Wong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining curation scores for the first curated assets, wherein a curation score for a particular asset is based on a global aesthetic, a number of shares for the particular asset, a number of views for the particular asset, a number of persons identified in the particular asset, a size of a grouping of assets that includes the particular asset, and an imputed meaning for the particular asset with the teachings of Berger, Yao and Yi.  One would have been motivated to combine determining curation scores for the first curated assets, wherein a curation score for a particular asset is based on a global aesthetic, a number of shares for the particular asset, a number of views for the particular asset, a number of persons identified in the particular asset, a size of a grouping of assets that includes the particular asset, and an imputed meaning for the particular asset with the teachings of Berger, Yao and Yi in order to more efficiently manage media items organized according to time levels on a timeline (Wong: P. 0002) to reduce time and effort for the user (Wong: P. 0011) by providing a comprehensive set of criteria for evaluating the relevance and quality of media.

the subject story can comprise video (P. 0114), displaying photos for each of a selected year, month and day (P. 0131), but Berger does not disclose the operations further comprise determining, absent user input selecting the currently displayed asset, that an asset located near a -6-Application No. 16/560,104 center of all assets displayed on the certain card is the focus of the certain card and is designated as the currently displayed asset, as disclosed in the claims.  However, in the same field of invention, Wong further discloses automatically selecting a representative thumbnail image to represent the cluster based on an earliest date (relative to the other images in the cluster), or selecting an image based on it's location in the cluster (central, top right, etc.) (P. 0030).   Therefore, considering the teachings of Berger, Yao, Yi and Wong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the operations further comprise determining, absent user input selecting the currently displayed asset, that an asset located near a -6-Application No. 16/560,104 center of all assets displayed on the certain card is the focus of the certain card and is designated as the currently displayed asset with the teachings of Berger, Yao and Yi.  One would have been motivated to combine the operations further comprise determining, absent user input selecting the currently displayed asset, that an asset located near a -6-Application No. 16/560,104 center of all assets displayed on the certain card is the focus of the certain card and is designated as the currently with the teachings of Berger, Yao and Yi in order to more efficiently manage media items organized according to time levels on a timeline (Wong: P. 0002) to reduce time and effort for the user (Wong: P. 0011).

Claim(s) 14, 15 is/are directed to a system (comprising: one or more processors; and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the one or more processors to perform operations) similar to the method claim(s) of Claim(s) 5, 6 and is/are rejected with the same rationale.

Claim(s) 20 is/are directed to non-transitory computer-readable medium (including one or more sequences of instructions that, when executed by one or more processors, cause the processors to perform operations) claim(s) similar to the system claim(s) of Claim(s) 18 and is/are rejected with the same rationale.  Claim 20 further includes the limitation, in response to receiving the input selecting the certain second curated asset, displaying, by the computing device, a particular second card that comprises the certain second curated asset in the GUI: and determining, absent user input selecting the certain second curated asset, that an asset located near a center of all assets displayed on the particular third card is the focus of the particular third card and is designated as the certain second curated asset.  Yao discloses data granularity can be specified by user such as selection of either a single photo or an album, or even a collection of data from a certain week, month, or year (P. 0011).  In the same field of invention, Wong further discloses .  Therefore, considering the teachings of Berger, Yao, Yi and Wong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine in response to receiving the input selecting the certain second curated asset, displaying, by the computing device, a particular second card that comprises the certain second curated asset in the GUI: and determining, absent user input selecting the certain second curated asset, that an asset located near a center of all assets displayed on the particular third card is the focus of the particular third card and is designated as the certain second curated asset with the teachings of Berger, Yao and Yi.  One would have been motivated to combine in response to receiving the input selecting the certain second curated asset, displaying, by the computing device, a particular second card that comprises the certain second curated asset in the GUI: and determining, absent user input selecting the certain second curated asset, that an asset located near a center of all assets displayed on the particular third card is the focus of the particular third card and is designated as the certain second curated asset with the teachings of Berger, Yao and Yi in order to more efficiently manage media items organized according to time levels on a timeline (Wong: P. 0002) to reduce time and effort for the user (Wong: P. 0011).

Claim(s) 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2012/0082401 A1) in view of Yao (US 2016/0110046 A1), Yi et al. (US .

Claim 7. Berger, Yao, Yi and Wong disclose the method as recited in claim 6, and Berger further discloses presenting, by the computing device, the GUI showing the day view of a particular first card, wherein a size of at least one first curated asset displayed in the particular first card is larger than other first curated assets displayed in the particular first card, a day view is displayed and a size of at least one photo is displayed larger than the other photos (P. 0131, Figure 9c).  

Berger does not disclose based on a curation score of the at least one first curated asset; receiving, by the computing device, second user input selecting a first curated asset displayed to the particular first card, as disclosed in the claims.  However, in the same field of invention, Suki discloses a user is able to select a photograph in a photo album (P. 0184), selecting a photo album, opening the photo album to displays the photos and the favorite photograph in the photo album is displayed larger than the other photographs (P. 0188).  Therefore, considering the teachings of Berger, Yao, Yi, Wong and Suki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine based on a curation score of the at least one first curated asset; receiving, by the computing device, second user input selecting a first curated asset displayed to the particular first card with the teachings of combine based on a curation score of the at least one first curated asset; receiving, by the computing device, second user input selecting a first curated asset displayed to the particular first card with the teachings of Berger, Yao, Yi and Wong in order to emphasize the significance of the favorite photo from among the other photos (Berger: Paragraph 0111).

Berger not disclose in response to receiving the second user input, presenting, by the computing device, a transition from the day view to an all assets view that maintains a focus on the first curated asset; and in response to the transition, presenting, by the computing device, the GUI showing the all assets view of a portion of the plurality of assets of the media library sorted chronologically, wherein sizes of the portion of the plurality of assets displayed in the GUI are substantially equal, as disclosed in the claims.  However, Berger discloses an All selection option to display all photos, and only display photo stories having the selected people as subjects (i.e., the people are ANDed together) and selecting a story containing only the selected photo (P. 0132) This combined with the setting a favorability or significance for a photo in Berger and showing a favorite photo in a story larger as in Suki would show the selected photo larger when displaying only photo stories including the selected photo.  Further, Suki discloses the group of images is arranged chronologically (P. 0091).  Therefore, considering the teachings of Berger, Yao, Yi, Wong and Suki, it would have been obvious to one having ordinary skill in the art before the effective combine in response to receiving the second user input, presenting, by the computing device, a transition from the day view to an all assets view that maintains a focus on the first curated asset; and in response to the transition, presenting, by the computing device, the GUI showing the all assets view of a portion of the plurality of assets of the media library sorted chronologically, wherein sizes of the portion of the plurality of assets displayed in the GUI are substantially equal with the teachings of Berger, Yao, Yi, Wong and Suki.  One would have been motivated to combine in response to receiving the second user input, presenting, by the computing device, a transition from the day view to an all assets view that maintains a focus on the first curated asset; and in response to the transition, presenting, by the computing device, the GUI showing the all assets view of a portion of the plurality of assets of the media library sorted chronologically, wherein sizes of the portion of the plurality of assets displayed in the GUI are substantially equal with the teachings of Berger, Yao, Yi, Wong and Suki in order to allow a user to have a more intuitive method of selecting only stories containing the selected photo.

Claim(s) 16 is/are directed to a system (comprising: one or more processors; and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the one or more processors to perform operations) similar to the method claim(s) of Claim(s) 7 and is/are rejected with the same rationale.

(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2012/0082401 A1) in view of Yao (US 2016/0110046 A1) and Yi et al. (US 2015/0012537 A1) and further in view of Ubillos (US 6,486,896 B1).

Claim 12. Berger, Yao and Yi disclose the system as recited in claim 10, and Berger further discloses the GUI further comprises: a ribbon element, positioned along a top or a bottom of the GUI, comprising a plurality of selectable links, each link being associated with a different type of card, a timeline is displayed at the top of a page comprising links related to years in which photos are taken, selecting a year in the timeline displays photos captured during the selected year (P. 0131, Fig. 9a) Paragraph 0044 of Applicant’s specification discloses, “[e]ach of the labels may be associated with a different type of card or view, so that when a particular label is selected, the view will change to display the associated card or view. For example, when Day label 216 is selected, the current view will transition to a day view, described in more detail in FIGS. 3-4,” therefore, it appears that the type of card is analogous to the icon in the timeline for different time periods shown in Figures 9a-9c.  Berger, Yao and Yi do not disclose wherein the operations further comprise: in response to receiving input selecting a particular link of the plurality of selectable links, switching the current card to a card associated with the particular link, the associated card representing one or more assets from a time frame relevant to the current card, as disclosed in the claims.  However, in the same field of invention, Ubillos discloses displaying time scale .  Therefore, considering the teachings of Berger, Yao, Yi and Ubillos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the operations further comprise: in response to receiving input selecting a particular link of the plurality of selectable links, switching the current card to a card associated with the particular link, the associated card representing one or more assets from a time frame relevant to the current card with the teachings of Berger, Yao and Yi.  One would have been motivated to combine wherein the operations further comprise: in response to receiving input selecting a particular link of the plurality of selectable links, switching the current card to a card associated with the particular link, the associated card representing one or more assets from a time frame relevant to the current card with the teachings of Berger, Yao and Yi in order to the provide a user with easy and fluid interaction over varying time (magnification) scales while simultaneously providing the user with the capability of scanning at that magnification scale (Ubillos: C. 2, L. 2-6).

Claim 13. Berger, Yao, Yi and Ubillos disclose the system as recited in claim 12, and Yao further discloses displaying the different zoom classification levels exclusively of each other (Fig. 3A-C) and Ubillos further discloses displaying the timeline exclusively with time units .  Therefore, considering the teachings of Berger, Yao, Yi and Ubillos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the year view is presented exclusive of the month view and the day view, wherein the month view is presented exclusive of the year view and the day view, and wherein the day view is presented exclusive of the year view and the month view with the teachings of Berger, Yao, Yi and Ubillos.  One would have been motivated to combine wherein the year view is presented exclusive of the month view and the day view, wherein the month view is presented exclusive of the year view and the day view, and wherein the day view is presented exclusive of the year view and the month view with the teachings of Berger, Yao, Yi and Ubillos in order to the provide a user with easy and fluid interaction over varying time (magnification) scales while simultaneously providing the user with the capability of scanning at that magnification scale (Ubillos: C. 2, L. 2-6).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues:
Regarding the rejection of claim 1, the claim requires generating “first cards representing respective different days in chronological order to be 

Wong teaches displaying a time quilt that shows multiple years at the same time, which may be zoomed in to show more detail and time boundaries, such as month. However, Wong is silent as to displaying separately generated year cards, month cards, and day cards, as required by the claim. For this reason alone, the combination of art fails to teach all limitations of claim 1 in violation of the Graham test.

Moreover, the claim has been amended to further distinguish the claim from the art of record in a manner believed to overcome the rejection. Specifically, claim 1 has been amended to require “each first card comprising first curated assets representing and selected based on a number of curated assets available from a respective single day or an aggregation of consecutive days, the first curated assets being selected from a media library comprising a plurality of assets; generating, by the computing device, second cards representing respective different months in chronological order to be displayed in a month view of the GUI, each 

The examiner has combined new prior art reference Yao for the amended limitations of the claims.  The amendments are directed to, each of a plurality of first cards comprising a plurality of curated assets representing and selected based on a number of curated assets available from a respective day or an aggregation of consecutive days, each of a plurality of second cards comprising second curated assets representing and selected based on a number of first curated assets available from one or more of the first cards in a corresponding month, and each of a plurality of third cards comprising one or more second curated assets representing and selected based on a number of second curated assets available from one of the second cards that 

The applicant argues:
Regarding the rejection of claim 13, the claim has been amended to further distinguish the claim from the art of record in a manner believed to overcome the rejection. Specifically, claim 13 has been amended to require “wherein the year view is presented exclusive of the month view and the day view, wherein the month view is presented exclusive of the year view and the day view, and wherein the day view is presented exclusive of the year view and the month view.” This amendment is supported in the specification as filed. See, e.g., Figs. 7-8 and [0125]-[0137]. The art of record, in any combination, fails to teach all aspects of the amended claim. Therefore, the art of record fails to teach all limitations 

New prior art reference Ubillos has been combined with Berger in view of Yao for the amended limitations of Claim 13.  Yao discloses displaying the different zoom classification levels exclusively of each other and Ubillos discloses displaying the timeline exclusively with time units represented according to the selected time scale option.  Combining this feature with Berger provides a user with easy and fluid interaction over varying time (magnification) scales while simultaneously providing the user with the capability of scanning at that magnification scale.

The applicant argues:
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Berger, Wong, and Yi, and in further view of Elia et al. (U.S. 2005/0010955, hereafter “Elia’). The rejection is respectfully traversed.

Regarding the rejection of claim 3, the claim has been amended to further distinguish the claim from the art of record in a manner believed to overcome the rejection. Specifically, claim 3 has been amended to require “wherein the year view is presented exclusive of the month view and the day view, wherein the month view is presented exclusive of the year view and the day view, and wherein the day view is presented exclusive of the year view and the month view.” This amendment is supported in the 

New prior art reference Yao, which replaced Wong and Elia, has been used to reject amended claim 3.  As noted above with respect to the rejection of Claim 13, Yao discloses that each of the zoom classification levels displayed in Figures 3A-C are displayed exclusive of each other.  This allows for more efficient management of media items organized according to time levels on a timeline, in Berger, to reduce time and effort for the user.

Applicant's arguments filed 27 August 2021 have been fully considered but they are not persuasive.
With respect to Claim 1, 10, 19 the applicant argues:
Also, the claim requires “each third card comprising one or more second curated assets selected from one of the second cards that represents a month in a corresponding year, the represented month in the corresponding year being nearest to a current month.” Yi is relied claim. 



The examiner respectfully disagrees.  Yi discloses executing an integrated search application to extract tag information of contents executed in the application, wherein the content may be photographs or videos.  The content is classified according to the time the contents was executed, including day, week, month and year.  Scrolling the content wherein the content is displayed on the basis of a time unit such as "one month" and "one year".  A content type is selected that may represent a plurality of contents and the contents is displayed that are generated within one month of the current time.  It is clear that when a user in Yi chooses to display photos based on a certain time unit, that photos selected to be displayed are selected from photos that were generated within one month (or other selected time unit) or the current time point.  The content types are equivalent to the claimed curated assets in a card, and a cluster thumbnail in Yao.  Since the curated assets for the third card are comprised of curated assets of the second (month) card, the fact that the selected content types in Yi are on the basis of a month time unit, combined with selection of a year in Berger, the displayed photo stories would be comprised of photos (or videos) within one month of the current time point.  This is clearly analogous to the claimed limitation of “one or more second curated assets selected from one of the second cards that represents a month in a corresponding year, the represented month in the corresponding year being nearest to a current month.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                             10/3/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177